 

Exhibit 10.6

 

Galileo Acquisition Corp.

1049 Park Avenue, 14A

New York, NY 10028

 

October 17, 2019

 

Ladies and Gentlemen:

 

Galileo Acquisition Corp. (the “Company”), a blank check company formed for the
purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (the “IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

The undersigned, EarlyBirdCapital, Inc. (“EBC”), as the representative of the
underwriters in connection with the IPO, hereby commits that it will purchase
500,000, warrants of the Company (“Warrants”), each Warrant entitling its holder
to purchase one ordinary share of the Company, par value $0.0001 per share
(“Ordinary Share”) at $1.00 per Warrant, for a purchase price of $500,000 (the
“Warrant Purchase Price”).

 

The undersigned hereby agrees that it will purchase its pro-rata share of an
additional amount of warrants of the Company (“Over-Allotment Warrants”), up to
a maximum of 48,000 Over-Allotment Warrants, or a maximum purchase price of
$48,000 (the “Over-Allotment Warrant Purchase Price,” and together with the
Warrant Purchase Price, the “Purchase Price”), in the event EBC exercises its
over-allotment option, such that the amount held in the trust account (as
described in the Registration Statement) does not fall below $10.00 per share
for each Ordinary Share sold in the IPO.

 

At least twenty-four (24) hours prior to the effective date of the Registration
Statement, the undersigned will cause the Warrant Purchase Price to be delivered
to Continental Stock Transfer and Trust Company (“CST”), escrow agent for the
Company, by wire transfer as set forth in the instructions to be provided to it
by the Company hold in a non-interest bearing account until the Company
consummates the IPO.

 

The consummation of the purchase and issuance of the Warrants shall occur
simultaneously with the consummation of the IPO and the consummation of the
purchase and issuance of the Over-Allotment Warrants shall occur simultaneously
with the closing of any exercise of the over-allotment option related to the
IPO. Simultaneously with the consummation of the IPO, CST shall deposit the
Warrant Purchase Price, without interest or deduction, into the trust fund
(“Trust Fund”) established by the Company for the benefit of the Company’s
public shareholders as described in the Registration Statement. If the Company
does not complete the IPO within ten (10) days from the date of this letter, the
Purchase Price (without interest or deduction) will be returned to the
undersigned.

 

Each of the Company and the undersigned acknowledges and agrees that CST is
serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Warrants and Over-Allotment Warrants, if any, and CST’s sole
obligation under this letter agreement is to act with respect to holding and
disbursing the Purchase Price for the Warrants and Over-Allotment Warrants, if
any, as described above. CST shall not be liable to the Company, EBC or the
undersigned or any other person or entity in respect of any act or failure to
act hereunder or otherwise in connection with performing its services hereunder
unless CST has acted in a manner constituting gross negligence or willful
misconduct. The Company shall indemnify CST against any claim made against it
(including reasonable attorney’s fees) by reason of it acting or failing to act
in connection with this letter agreement except as a result of its gross
negligence or willful misconduct. CST may rely and shall be protected in acting
or refraining from acting upon any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties.

 





 

 

The Warrants and Over-Allotment Warrants will be identical to the warrants to be
sold by the Company in the IPO. Additionally, the undersigned agrees:

  

  · the undersigned will not participate in any liquidation distribution with
respect to the Warrants, Over-Allotment Warrants and underlying Ordinary Shares
(but will participate in liquidation distributions with respect to any units or
Ordinary Shares purchased by the undersigned in the IPO or in the open market)
if the Company fails to consummate a Business Combination;         · that the
Warrants, Over-Allotment Warrants and underlying Ordinary Shares will not be
transferable until after the consummation of a Business Combination except (i)
to the Company’s officers, directors or their respective affiliates; (ii)
transfers to the undersigned’s affiliates or its members upon its liquidation,
(iii) to relatives and trusts for estate planning purposes, (iv) by virtue of
the laws of descent and distribution upon death, (v) pursuant to a qualified
domestic relations order, (vi) by private sales made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the Warrants or Over-Allotment Warrants were originally purchased or (vii)
to the Company for cancellation in connection with the consummation of a
Business Combination, in each case (except for clause vii) where the transferee
agrees to the terms of the transfer restrictions;

 

  · the Warrants and Over-Allotment Warrants will be subject to customary
registration rights, pursuant to a Registration Rights Agreement on terms agreed
upon by the Company and the underwriters in the IPO to be filed as an exhibit to
the Registration Statement; and

 

  · the Warrants and Over-Allotment Warrants will include any additional terms
or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the underwriters in the
IPO in order to consummate the IPO, each of which will be set forth in the
Registration Statement.

 

The undersigned acknowledges and agrees that the purchaser of the Warrants and
Over-Allotment Warrants will execute agreements in form and substance typical
for transactions of this nature necessary to effectuate the foregoing agreements
and obligations prior to the consummation of the IPO as are reasonably
acceptable to the undersigned, including but not limited to an insider letter.

 

The undersigned hereby represents and warrants that:

 

  (a) it has been advised that the Warrants and Over-Allotment Warrants have not
been registered under the Securities Act;

 

  (b) it will be acquiring the Warrants and Over-Allotment Warrants for its
account for investment purposes only;

 

  (c) it has no present intention of selling or otherwise disposing of the
Warrants and Over-Allotment Warrants in violation of the securities laws of the
United States;

 

  (d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

  (e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

  (f) it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 





 

 

 

  (g) it has full power, authority and legal capacity to execute and deliver
this letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

  (h) this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

[remainder of page intentionally left blank]

 





 

 

This letter agreement constitutes the entire agreement between the undersigned
and the Company with respect to the purchase of the Warrants and Over-Allotment
Warrants, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to the same.

 



  Very truly yours,         EARLYBIRDCAPITAL, INC.         By: /s/ Michael
Powell   Name:   Michael Powell   Title: Managing Director       Accepted and
Agreed:           GALILEO ACQUISITION CORP.            By:   /s/ Luca Giacometti
      Name:  Luca Giacometti       Title:   Chief Executive Officer     

 

[Signature Page to Private Placement Warrant Purchase Agreement with EBC]

 





 

